Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-12 are pending in this application. This application is a national stage entry of PCT/EP2019/065101, filled on 06/11/2019. This application claims priority to provisional application 62/684,455, filed on 06/13/2018. This application claims foreign priority to EP 18188395.0, filed on 08/10/2018 in Europe.

Election/Restrictions
Applicant's election with traverse of species water-in-oil emulsion among claims 2 and 5, surfactant free among claims 6 and 7, and sunscreen as intended use among claims 8-12, in the reply filed on 03/14/2022, is acknowledge.  
The traversal is on the ground(s) that the restriction is improperly focuses on dependent claims. This is not found persuasive because this species election, not restriction requirement. However, upon reconsideration the examiner is hereby withdrawn the species election among claims 2 and 5 and among claims 6 and 7.
The specie election among claims8-12 is still deemed proper and is therefore made FINAL.

Claims 1-7 and 10-12 will presently be examined to the extent they read on the elected subject matter of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collin et al. (US 6,325,994 B1).
Collin et al. teach cosmetic anti-sun (column 1, line 14 and claim 39) composition, in form of water-in-oil emulsion or oil-in-water emulsion (column 6, line 63), comprising a lipophilic crosslinked (column 2, line 57-58) tert-butylstyrene/C1-10 alkyl methacrylate/C1-10 alkyl acrylate copolymer as a styrene/acrylate dissolved in a liquid fatty phase and water resistant (title, abstract, column 2, line 5-7, and column 3, line 12-23) (the claimed organic liquid) and pigment such as TiO2 (column 5, line 64-66) (the claimed solid particle in the instant claim 3), sunscreen (the instant claim 11), water soluble thickeners (column 6, line 36 and example 1) (the instant claim 4), with surfactant being optional (column 6, line 35-37) (the instant claims 6 and 7).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Collin et al. (US 6,325,994 B1), as applied to claims 1-7, 10, and 12, in view of Martino et al. (US 2016/0015621 A1).
The teachings of Collin et al. are discussed above and applied in the same manner.
Collin et al. do not specify the sunscreen being organic.
This deficiency is cured by Martino et al. who teaches sunscreen make-up formulations in form of emulsion (paragraph 25 and claim 2) comprising water-proofing polymer prepared from styrene and an ester of (meth)acrylic acid including butyl 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Collin et al. and Martino et al. to specify the sunscreen in the composition taught by Collin et al. including organic sunscreen. Incorporating organic sunscreen in make-up emulsion was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/HONG YU/
Primary Examiner, Art Unit 1612